UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51921 Proguard Acquisition Corp. (Name of registrant as specified in its charter) Florida 33-1093761 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3errace, Suite A-8, Fort Lauderdale, FL (Address of principal executive offices) (Zip Code) (866) 780-6789 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.127,868,088 shares of common stock are issued and outstanding as of August 3, 2012. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 24 Item 6. Exhibits. 24 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Various statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived from utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to: ● our ability to report profitable operations in future periods, ● our ability to acquire additional companies and successfully integrate the acquired companies into our existing operational structure, ● our ability to effectively compete, ● possible need to raise additional capital, ● the lack of experience of our management in operating a public company, ● the lack of full time management and possible conflicts of interest with a related company, and ● the lack of a public market for our common stock. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety as well as our other filings with the Securities and Exchange Commission, including the risks described in “Risk Factors” appearing in our Current Report on Form 8-K/A as filed with the Securities and Exchange Commission on June 20, 2012.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION The information which appears on our websites at www.randomsource.com, www.superwarehouse.com, www.superwarehousegov.com and www.hinsonofficesupply.com is not part of this report. When used in this report, “we,” “our,” “us,” and similar terms refers to Proguard Acquisition Corp., a Florida corporation, and its wholly-owned subsidiary Random Source, Inc., a Florida corporation (“Random Source”), and Random Source’s wholly owned subsidiaries Lamfis, Inc., a Florida corporation doing business as Hinson Office Supply (“Hinson Office Supply”) and Superwarehouse Business Products, Inc., a Florida corporation (“Superwarehouse”)In addition, the “second quarter of 2012” refers to the three months ended June 30, 2012, the “second quarter of 2011” refers to the three months ended June 30, 2011, “2011” refers to the year ended December 31, 2011 and “2012” refers to the year ending December 31, 2012. 3 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net Inventory Other receivables Due from related party - Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Website development cost - Intangible asset, net Deposits Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Loan payable - Notes payable - short term Deferred discount - short term Customer deposits Due to related parties - Total current liabilities LONG-TERM LIABILITIES: Notes payable - long term Deferred discount - long term Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common stock, $0.001 par value, 500,000,000 shares authorized: 128,153,803 shares and 117,003,803 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 4 PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS FOR THE THREE MONTHS FOR THE SIX MONTHS FOR THE SIX MONTHS ENDED ENDED ENDED ENDED JUNE 30, 2012 JUNE 30, 2011 JUNE 30, 2012 JUNE 30, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Operating expenses: Depreciation and amortization Marketing, selling and advertising expenses Compensation and related taxes Professional and consulting fees General and administrative Total operating expenses Income (loss) from operations ) ) ) Other expense Interest expense ) - ) ) Total other expense ) - ) ) Income (loss) before provision for income taxes ) ) ) Provision for income taxes - Net income (loss) $ ) $ $ ) $ ) WEIGHTED AVERAGE COMMON SHARES Basic and Diluted NET INCOME (LOSS) PER COMMON SHARE: OUTSTANDING - Basic and Diluted ) ) ) See accompanying notes to unaudited consolidated financial statements. 5 PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS FOR THE SIX MONTHS ENDED ENDED JUNE 30, 2012 JUNE 30, 2011 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Changes in operating assets and liabilities Accounts receivable ) ) Inventory ) ) Other receivables ) ) Prepaid expenses and other current assets ) Deposits ) ) Accounts payable and accrued liabilities Accounts payable - related party ) Customer deposits - Deferred discount - long term ) - Net cash used in operating activities ) ) Cash flows from investing activities: Website development costs ) - Cash used in acquisition of business - ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on notes payable ) ) Proceeds from related party advances, net of repayments on related party advances ) ) Proceeds from loan payable, net of repayments on loan payable - Payment made in connection with stock repurchase agreement ) - Payments to repurchase common stock ) - Collection of subscription receivable - Proceeds from sale of common stock, net of issuance costs Net cash (used in) provided by financing activities ) Net (decrease) increase in cash ) Cash at beginning of year Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $
